Citation Nr: 1418333	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  12-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to an effective date earlier than October 5, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is associated with the claims file.

The issue of an increased rating for the service-connected psychiatric disability was raised during the January 2013 hearing, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD and depression was received on March 16 2007 and was designated as the effective date for grant of service connection for "any psychiatric disorder (depression)."

2.  As the Veteran's depression is shown to be a manifestation of the currently demonstrated PTSD, March 16, 2007 or the date of receipt of the original claim is the earliest assignable in this case.


CONCLUSION OF LAW

An effective date of March 16, 2007, the date of receipt of the Veteran's original, is the earliest assignable for the grant of service connection for PTSD.  38 U.S.C.A. §§  5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his PTSD.  So the claim, as it arose in its initial context, has been substantiated; indeed, it has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records and private medical records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran applied for Social Security Administration (SSA) disability benefits, and the records associated with that claim for benefits are not record.  As the claim for an effective date for a grant of service connection depends primarily on the date VA receives a communication from the Veteran indicating the intent to file a claim, there is no prejudice to the Veteran by adjudicating his effective date claim, as it is unlikely that any evidence in his SSA records would be relevant to this issue. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

In January 2011, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal and explained the concept of an effective date claim.  

The hearing focused on the elements necessary to substantiate his effective date claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.


Law and Regulation

Under 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. 

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).


Analysis

In the present case, the Veteran argues that the effective date for the award of service connection for PTSD should be in 1991.  The currently assigned effective date is October 3, 2010.

In January 2000, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, but did not identify any disability for which he was seeking service connection.  In an October 2000 letter, the RO indicated that the claim would be denied unless it received evidence to process the claim by February 2, 2001. 

In February 2002, the Veteran's sister wrote VA to request that the RO address a claim of service connection for PTSD.  Since the record does not establish that she is the claimant, his accredited representative, or otherwise authorized to act on his behalf, the Board finds that her statement cannot be considered an informal claim for disability.  38 C.F.R. § 3.155.

In March 2007, the Veteran submitted a claim pf service connection for PTSD and depression.  The record contains non-VA October 1992 hospitalization records for depression received by VA in March 2007.

In a March 2008 rating decision, the RO denied service connection for PTSD on the basis that there was a lack of a credible stressor or a diagnosis of PTSD.  The RO did not address the issue of service connection for depression.  

In October 2010, the Veteran underwent a VA examination.  Upon examination, the examiner diagnosed PTSD due to his claimed stressors related to fear of hostile military activity.

In a November 2011 rating decision, the RO granted service connection for "any mental disorder (depression)" effective March 16, 2007, the date of the Veteran's original claim for service connection.

In a November 2011 VA examination report, a VA examiner opined that it is more likely than not that the Veteran's depression in 1991 was a part of his PTSD.  He further stated that the Veteran's current depression was a component of his PTSD, and not a separate diagnosis.

Due to the November 2011 VA examiner's opinion linking the Veteran's depression to PTSD, the Board finds that an effective date of March 16, 2007, the date of the grant of service connection for "any mental disorder (depression) is the earlier effective date assignable for the now service-connected PTSD.  

During the January 2013 hearing, the Veteran indicated that he filed a claim for service connection in August 1994.  On review, the Board finds no indication in the file of an unadjudicated claim of service connection prior to March 2007.

Also, the Board does not dispute that the Veteran is shown to have had symptomology prior to March 16, 2007.  In the case of a final adjudication of an original claim, the applicable law and regulations mandate that the effective date for the payment of compensation can be no earlier than the date of receipt of that claim. 38 U.S.C.A. § 5110(a).  

To the extent that the Veteran contends that his effective date should be 1991, a specific claim of service connection for a psychiatric disorder is not shown to have been received within one year of his separation from service in 1991 or at any time prior to March 16, 2007.  

Neither the non-specific application received in 2000, nor the statement from the Veteran's sister in 2002 can be viewed as a formal or informal claim for the purpose of assigning an earlier effective date.  

Thus, on this record, the Board finds that March 26, 2007, but no earlier is the earliest effective date that can be assigned for the grant of service connection for PTSD in this case.



ORDER

An effective date of March 26, 2007, but no earlier for the award of service connection for PTSD is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


